Citation Nr: 0412821	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than July 13, 1990 
for a 100 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from January 1971 to January 
1973, and from August 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 2002 
which granted an earlier effective date of July 13, 1990 for 
a 100 percent rating for schizophrenia; the veteran appeals 
for an even earlier effective date for such rating.


FINDINGS OF FACT

1.  In a January 1990 decision, the Board granted a 70 
percent rating for service-connected schizophrenia.  

2.  On July 13, 1990, the veteran's application was received 
for a rating of total disability based on individual 
unemployability (TDIU) based on service-connected 
schizophrenia.  This claim eventually resulted in a January 
1996 Board decision which granted a 100 percent schedular 
rating for schizophrenia, on the basis that he was 
unemployable due to the condition.  The RO thereafter made 
the 100 percent rating for schizophrenia effective from July 
13, 1990.  

3.  Unemployability due to schizophrenia is factually shown 
on and after the date of the hospital admission on August 30, 
1989.  


CONCLUSION OF LAW

An earlier effective date of August 30, 1989 for a 100 
percent rating for schizophrenia is warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2003); 
38 C.F.R. § 4.16(c) (as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate the claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The veteran had active service from January 1971 to January 
1973, and from August 1977 to May 1981.  He filed a claim for 
service connection for a nervous condition in September 1981.  
The claim was initially denied by the RO, the veteran 
appealed, and in a rating decision in January 1984, service 
connection for schizophrenia was granted and a 10 percent 
rating assigned effective in May 1981.  

The veteran appealed the assigned rating of 10 percent, and 
in a September 1984 rating decision, the RO granted a 30 
percent rating for schizophrenia.  The veteran appealed the 
30 percent rating, and in a decision dated in January 1990, 
the Board granted a 70 percent rating for schizophrenia.  In 
a rating decision dated in February 1990, implementing the 
Board decision, the RO assigned a 70 percent rating for 
schizophrenia, and the RO made such rating effective in May 
1981.  Schizophrenia is the veteran's sole service-connected 
disability.

On July 13, 1990, a claim for a total disability based on 
individual unemployability rating (TDIU rating) was received 
from the veteran.  The veteran said he had been unemployed 
since his discharge from the military in May 1981.  

At the time of this July 13, 1990 TDIU claim, in cases where 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation, and such 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the veteran 
would be assigned a 100 percent schedular evaluation under 
the appropriate diagnostic code, and not a TDIU rating. 38 
C.F.R. § 4.16(c) (in effect from January 30, 1989 to November 
7, 1996).  

The TDIU claim was developed as a claim for an increased 
rating, which was denied by the RO in a September 1990 rating 
decision.  The veteran appealed this decision, and in a 
decision dated in January 1996, the Board granted a 100 
percent schedular rating for schizophrenia due to 
unemployability, pursuant to 38 C.F.R. § 4.16(c).  By a 
rating decision dated in April 1996, the RO implemented the 
grant of a 100 percent rating, and assigned an effective date 
of March 18, 1991.  The veteran did not appeal the effective 
date assigned at that time.

However, in February 2002, after that decision had become 
final, the veteran filed a claim for an earlier effective 
date for his 100 percent schizophrenia rating.  In a July 
2002 rating decision, the RO granted an effective date of 
July 13, 1990 for the 100 percent schizophrenia rating, the 
date that the veteran's claim for a TDIU rating was received.  

The veteran appealed, and contends that he should be entitled 
to a 100 percent rating from May 1981, when he was discharged 
from service.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 
3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet.App. 125 (1997); VAOPGCPREC 12-98.

The January 1990 Board decision which granted a 70 percent 
rating for schizophrenia also, in effect, denied a rating 
higher than 70 percent, and that decision is final.  38 
U.S.C.A. § 7104.  Where there has been a prior final denial, 
the award of VA benefits may not be effective earlier than 
the date the VA received the particular application for which 
the benefits were granted.  Washington v. Gober, 10 Vet.App. 
391 (1997).  Moreover, the Board decision subsumed the prior 
rating decisions which denied a higher rating for 
schizophrenic reaction.  See Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  

Thus, as a result of the final January 1990 Board decision, 
the effective date of the grant of a 100 percent rating for 
schizophrenia must be based on a new claim.  

The July 13, 1990 claim was for a TDIU rating, while previous 
claims had been for an increased schedular rating.  For 
purposes of establishing the effective date, a TDIU claim is 
regarded as a claim for increase.  As noted above, the 
effective date of an increased rating is the date it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  

Since the veteran's claim was received on July 13, 1990, it 
must be determined if a factually ascertainable increase in 
disability occurred during the year prior to the claim.  
Evidence pertaining to this time period, which was not of 
record at the time of the January 1990 Board decision, 
includes medical records showing that the veteran was 
hospitalized from August to October 1989, and again from 
October to November 1989.  Based on such hospitalizations, 
the RO granted a temporary total hospitalization rating for 
schizophrenia, under 38 C.F.R. § 4.29, for the period of 
August 30, 1989 through November 30, 1989.

When admitted in August 1989, he said that he had stopped 
using medications at home and decompensated.  He expressed 
suicidal ideas, had poor personal hygiene, and appeared 
depressed.  During the hospitalization he had several 
episodes of hearing voices.  With medication and other 
treatment his condition improved, and he was not acutely 
psychotic at the time of discharge.  He was noted to have 
schizophrenia, undifferentiated type, depression, not 
otherwise specified, and alcohol dependence, plus several 
other physical conditions.  It was observed that despite 
living at home under manageable conditions, his psychiatric 
condition had shown deterioration, and for that reason his 
prognosis was very poor.  His highest level of functioning 
during the past year (Axis V) was noted to be very poor.

He was again admitted 3 weeks later, complaining of anxiety, 
insomnia, and hearing voices.  During the hospitalization, 
several crying episodes, an episode in which he heard voices, 
and an expression of self-harm ideas were observed.  With 
medication and individual therapy, he improved.  He was 
discharged home in full contact with reality, not acutely 
psychotic.  His prognosis, however remained very poor.  The 
diagnoses were chronic schizophrenia, undifferentiated type, 
with acute exacerbation, and alcohol abuse, episodic, and his 
highest level of functioning was noted to be very poor.  

Outpatient treatment records dated from February to August 
1990 show that he was stable, alert, tranquil, and 
cooperative.  In June 1990, he was hospitalized for 
evaluation of chest pain.  

Thus, at the time of hospitalization on August 30, 1989, the 
veteran's condition was noted to have deteriorated.  Although 
the evidence indicates this was precipitated by his failing 
to take his medication, his hospitalization would have had a 
significant impact on his ability to maintain gainful 
employment.  After his medication was resumed, he eventually 
became stable, with an absence of psychotic manifestations.  
Nevertheless, whether or not he had improved to the extent 
that he was employable was not noted in the outpatient 
treatment records.  Moreover, at the time of his October 1989 
discharge, his prognosis was thought to be very poor, with 
deterioration shown despite his living at home under 
manageable conditions.  

In the judgment of Board, there is sufficient evidence to 
show the veteran was in fact unemployable due to 
schizophrenia from the date of his hospitalization on August 
30, 1989 until the date of filing his TDIU claim on July 13, 
1990.  Thus, an earlier effective date of August 30, 1989 for 
the increased 100 percent schedular rating for schizophrenia 
is warranted.  The benefit of the doubt has been applied in 
making this decision.  38 U.S.C.A. § 5107(b).  The Board 
notes that the RO has already granted a temporary total 
hospitalization rating for schizophrenia, under 38 C.F.R. 
§ 4.29, for the period of August 30, 1989 through November 
30, 1989, and such temporary total rating is now eclipsed by 
the earlier effective date of August 30, 1989 which the Board 
is granting for the 100 percent schedular rating for 
schizophrenia.




ORDER

An earlier effective date of August 30, 1989 for a 100 
percent rating for schizophrenia is granted.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



